In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00146-CR



          SHARON LEE DOWNES, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 349th District Court
                Houston County, Texas
               Trial Court No. 10CR270




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER

       Sharon Lee Downes was convicted of retaliation and was sentenced to ten years’

incarceration. The reporter’s record was filed October 9, 2013, and the clerk’s record was filed

October 17, 2013, making Downes’ brief due November 18, 2013.           On review of the reporter’s

record, Downes discovered several pretrial hearings were not included in the record filed on

October 9. As a result, Downes seeks to supplement the record to include the missing pretrial

hearings and to extend time to file her brief until thirty days after the supplemental record is

filed. We grant Downes’ motion to supplement the record.

       Court reporter Misty McAdams recorded the pretrial hearings Downes is requesting in

our cause number 06-13-00146-CR, styled Sharon Lee Downes v. The State of Texas, trial court

cause number 10CR270 in the 349th Judicial District Court of Houston County, Texas. The

Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the supplemental reporter’s record is filed in this case.

       We, therefore, order Misty McAdams to file the supplemental reporter’s record in cause

number 06-13-00146-CR, Sharon Lee Downes v. The State of Texas, trial court cause number

10CR270, to be received by this Court no later than Monday, December 2, 2013.

       We overrule as moot Downes’ motion for extension of time in which to file her brief.

Because the record is not yet complete, Downes’ brief is not yet due.


                                                 2
      IT IS SO ORDERED.

                          BY THE COURT

Date: October 29, 2013




                            3